DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-6, 13 and 16-19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The applicants amended the claims to recite that the second temperature is 6 C to 13 C lower than the first temperature. The applicants allege that the support for the amendment can be found in paragraphs [0003] and [0010-11] of the original specification.
However, the referenced paragraphs merely state:
[0003] Contaminants such as particles, organic contaminants, and metallic contaminants on a surface of a substrate greatly influence the characteristics and yield 
[0010] The first temperature may be lower than 30 C. 
[0011] The first temperature may be higher than 25 C. and lower than 27 C, and the second temperature may be higher than 17 C and lower than 19 C.
None of the referenced paragraphs supports the newly introduced limitation of the second temperature being 6 C to 13 C lower than the first temperature.

The examiner was not able to find the support for the newly introduced limitation in the original disclosure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are indefinite because it is not clear how these claims relate to the methods recited by the parent claims.
The claims recite the lengths of particles formed in the cleaning solution.

Thus, claims 6 and 19 are incomplete and indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.



Claim(s) 1-2, 4-5, 13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over hand washing cars, outside surfaces of windows, etc.
Claims 1-2, 4-5, 13 and 16-18 are obvious over hand washing cars, outside surfaces of windows, etc. with warm cleaning solutions when the outside temperature is below room temperature.
The temperature of the warm cleaning solution will obviously drop to the temperature below 30 C and then to the temperature below the room temperature when used for cleaning outside when the outside temperature is below room temperature. Such will obviously result in the temperature drop of 6-13 C below 30 C when the outside temperature is below 20 C.



Claims 1-2, 4-6, 13 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (US 6,066,606).
 Lu et al teach a method for preparing and testing cleaning solutions.
The method comprises mixing a surfactant with water at temperatures below 30 degree C to obtain a solution of the surfactant and to determine the cloud point of the surfactant.

The method also comprises mixing water and the surfactant and cooling the solution of the surfactant to temperatures 20 degree C and below to determine the cloud point of the surfactant which is 20 C and below. 
See entire document, especially the disclosure at column 9, lines 25-67.
It would have been obvious to an ordinary artisan at the time the invention was filed to conduct mixing a surfactant with water in Lu et al at temperatures below 30 degree C to obtain the solution and to cool the solution of the surfactant to temperatures 20 degree C and below to determine the cloud point of the surfactant which is expected to be in the range in-between above and below 20 C to determine the cloud point of the surfactant in order to find a suitable surfactant for the application.
As to claims 4 and 17:
Lu et al do not specifically exemplify the first temperature is in the range 25-27 C.
However, Lu et al teach mixing at the temperature of below 30C, which includes and encompasses the claimed 25-27C.
It has been hold that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The applicants have not showed any criticality of the range 25-27C.

Lu et al do not specifically exemplify the second temperature in the range 17-19C.
However, Lu et al teach cooling to the temperature 20C and further cooling to the temperature below 20C. Such clearly encompasses the claimed 17-19C.
It is again noted that it has been hold that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by 

As to claims 5 and 18:
Lu et al do not teach the time required for dissolution of the surfactant. Lu et al require dissolution of the surfactant.
It would have been obvious to an ordinary artisan at the time the invention was filed to find a time needed for stirring and mixing until the surfactant is completely dissolved to ensure proper dissolution of the surfactant by routine experimentation.
As to claims 6 and 19:
Lu et al do not define the size of the formed particles.
But since Lu et al teach visually observing the formed particles it would have been obvious to conduct heating and/or cooling in the method of Lu et al till the particles would be of the sufficient sized to be clearly seen.

Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive.
The applicants allege that the amendments made to claims 6 and 9 obviates the rejections of these claims made under 35 USC 112.
This is not persuasive.
The claims were previously rejected because of the two reasons.
First, the claims were found indefinite because the term “the particles” in these claims lacked proper antecedent basis.
Second, the claims were found indefinite because it was not clear how these claims relate to the methods recited by the parent claims.
The referenced amendment merely changed the “the particles” to “particles”.
Such obviated the problem of antecedent basis for the term “the particles”.
However, such did not change the fact that the claims are indefinite because it is not clear how these claims relate to the methods recited by the parent claims.
The Office previously indicated that the claims recite the lengths of particles formed in the cleaning solution. The Office also previously indicated that the parent claims fail to recite forming the particles in the cleaning solution. The Office concluded that claims 6 and 19 are incomplete and indefinite.
The applicants failed to rebut the Office’s position.
It appears that the applicants agreed with the Office.
The rejection is maintained.


It appears that the applicants agreed with the reasoning provided by the Office.
The amended claims are rejected as obvious over the hand washing cars, outside surfaces of windows, etc. with warm cleaning solutions when the outside temperature is below room temperature.

With respect to the rejection over Lu et al the applicants allege the following:
“As disclosed in paragraphs [0062] and [0068] of the present application, the first temperature is disclosed to be in the range between 25 0C and 30 0C to mix a surfactant chemical and pure water, and the second temperature is disclosed to be in the range between 17 0C and 19 0C to cool the mixture of the surfactant chemical and pure water after mixing them at the first temperature. Accordingly, the second temperature of the present application may be 6 0C to 13 0C lower than the first temperature, as required by amended claim 1. This correlation between the first and second temperature is obtained through a deluge of experimentations and creates unexpected advantage that the sizes of the particles in the cleaning solution can be made large and the time for forming the particles to the same size can be shortened as compared with the case in which the surfactant chemical and the pure water are mixed only at the first 

This is not persuasive.
First, the claims are not supported by the original disclosure.
The original disclosure is silent regarding the argued “correlation”.
The original disclosure is absolutely silent regarding the alleged correlation.
The original disclosure at best discloses two temperature ranges.
Second, the claims are not limited to form any particles.
Third, the manipulative steps recited by the claims are obvious over the teaching of LU et al as it has been shown above.

The applicants amended the claims and argue that Lu et al do not anticipate the amended claims.
The amended claims are addressed above.
In contrast to the applicants arguments Lu et al teach a method for preparing and testing cleaning solutions.
The method comprises mixing a surfactant with water at temperatures below 30 degree C to obtain a solution of the surfactant and to determine the cloud point of the surfactant.
The method also comprises mixing the surfactant and water until the surfactant is dissolved.

See entire document, especially the disclosure at column 9, lines 33-67.
It would have been obvious to an ordinary artisan at the time the invention was filed to conduct mixing a surfactant with water in Lu et al at temperatures below 30 degree C to obtain the solution and to cool the solution of the surfactant to temperatures 20 degree C and below to determine the cloud point of the surfactant which is expected to be in the range in-between above and below 20 C to determine the cloud point of the surfactant in order to find a suitable surfactant for the application.


The applicants further allege that “In addition, Lu discloses a household detergent with a scent and is obviously not used for wafer cleaning. It would be not obvious to one of the ordinary skill to refer to or modify Lu to achieve the claimed inventions of the present application since it is not possible for the use of a solution containing hydrogen fluoride to cleanse the human body”.
This is not persuasive.
First, the claims merely recite in preamble: “A method for manufacturing a cleaning solution that cleans a wafer”.
It appears that the applicant’s arguments rely on language solely recited in preamble recitations in claim(s). When reading the preamble in the context of the entire 
Second, in contrast to the applicants’ allegation Lu et al at the referenced part of the document operates with a non-ionic surfactants. The allegation about the detergent with a scent is without grounds and not persuasive. Nothing on the record supports the applicants’ allegation that non-ionic surfactants are not suitable for cleaning of non-specified wafers.
Third, the applicants’ allegation that “it is not possible for the use of a solution containing hydrogen fluoride to cleanse the human body” is related neither to the claims, nor to the rejection.
The claims are not limited to the solution comprising hydrogen fluoride.
The claims are not limited to cleaning of human body.
The part of Lu et al used for the rejection is not related to cleaning human body.
The part of Lu et al used for the rejection is not related to a solution containing hydrogen fluoride.
Both, the claims and the part of Lu et al used for the rejection are directed to mixing a surfactant and water.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304.  The examiner can normally be reached on 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711